Title: To Benjamin Franklin from Dumas, 13 September 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Lahaie 13e. 7bre 1781
Je n’ai rien à ajouter, Monsieur à l’incluse, sinon, que Monsieur Adams est convalescent, mais encore très-foible, d’une fievre severe qu’il a eue depuis son retour de Paris. Monsieur, toujours v.t.h. & t. o. serviteur,
Dumas
Vous recevrez, peut-être par ce même ordinaire, une Lettre pour Mr. Carmichael, s’il m’est possible de la finir.A Son Exc. Mr. B. Franklin
